internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-115128-98 date date legend portfolio fund fund trust date v w x y z plr-115128-98 dear this letter responds to a letter dated date on behalf of portfolio requesting a ruling under sec_704 of the internal_revenue_code specifically a ruling has been requested that portfolio may aggregate built-in gains and losses from qualified_financial_assets contributed to portfolio with built-in gains and losses from revaluations of qualified_financial_assets held by portfolio for making sec_704 and reverse sec_704 allocations facts the following representations have been made fund and fund are registered as open-end diversified management investor companies under the investment_company act of u s c 80a-1 et seq the act and have elected to be taxed as regulated_investment_companies rics under sec_851 together fund and fund will form portfolio fund and fund share a similar investment objective and plan to pursue their objective jointly through portfolio portfolio is a separate share of trust and will be classified as a partnership for federal tax purposes under sec_301_7701-3 to form portfolio fund will contribute property consisting primarily of v lots of securities with a fair_market_value on date of approximately w on date fund 1's assets had an aggregate built-in_gain of x and an aggregate built-in_loss of y fund will contribute cash in the amount of z in exchange for their contributions to portfolio fund and fund as well as any future investors will receive partnership interests in portfolio each partnership_interest represents an equal proportionate interest in portfolio none having priority or preference over another portfolio anticipates that any additional contributing partners will also be management investment companies registered under the act and qualified as rics it is possible however that non-ric investors may invest in portfolio from time to time portfolio will maintain a single capital_account for each of its partners and each partner’s initial capital_account balance will be the amount of money and the fair_market_value of the property contributed to portfolio by the partner under sec_1_704-1 portfolio will revalue its investment portfolio to fair_market_value as of the close of each day portfolio will adjust each partner’s capital_account to reflect the partner’s share of the net change in the value of its portfolio of securities from the close of the prior day to the close of the current day portfolio will use the partial netting method for making aggregate reverse sec_704 allocations plr-115128-98 portfolio represents that i it will be registered as an open-end management company under the act ii substantially_all of its property will consist of readily tradeable securities iii it will comply in all respects with the capital_account maintenance rules set forth in sec_1_704-1 iv it will qualify as a securities_partnership within the meaning of sec_1_704-3 v its revaluations and the corresponding allocations of tax items will not be made with a view to shifting the tax consequences of built-in_gain or loss among its partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability and vi it was not organized to enable a partner that is a ric to make distributions that would be prohibited under revrul_89_81 1989_1_cb_226 had the ric invested directly in the assets of portfolio it is anticipated that fund 1's interest in portfolio will exceed percent for the foreseeable future discussion sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution this allocation must be made using any reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets plr-115128-98 using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 identifies the approach that portfolio will use for aggregating reverse sec_704 gains as generally reasonable once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument the aggregate approaches described in sec_1_704-3 generally apply only to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or by letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case portfolio’s burden of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial fund will contribute a large number of assets to portfolio unless the commissioner permits portfolio to aggregate sec_704 gains and losses with reverse sec_704 gains and losses portfolio will have to track pre-contribution unrealized gains and losses on a property-by-property plr-115128-98 basis largely nullifying the benefits of the aggregate approach for making reverse sec_704 allocations conclusion we conclude that portfolio may aggregate built-in gains and losses from qualified_financial_assets contributed to portfolio by fund with built-in gains and losses from revaluations of qualified_financial_assets held by portfolio for purposes of making sec_704 and reverse sec_704 allocations we further conclude that portfolio may aggregate built-in gains and losses from qualified_financial_assets contributed by future partners with built-in gains and losses from revaluations of qualified_financial_assets for purposes of making sec_704 and reverse sec_704 allocations to the extent that the future partners are qualified contributors a qualified contributor is a partner for which the following conditions are satisfied the partner is registered under the act and would be considered a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t the contribution is made and accepted for valid business purposes and not made primarily for tax motivated reasons other than the fact that the contribution to portfolio is tax-free and to the extent portfolio relies on this ruling for the contribution portfolio will document any such contribution on its tax_return filed subsequent to the contribution except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code in particular we express no opinion on whether portfolio is a publicly_traded_partnership or on whether the transfer of assets to portfolio is taxable under sec_721 this letter is issued only to the person who requested it under sec_6110 it may not be used or cited as precedent plr-115128-98 pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
